ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant cites article'2210, R. C. S.,. Walsh et al. v. Methodist Episcopal Church, South, et al., 173 S. W., 241, and Reed v. Murphy, 276 S. W., 951, as supporting the proposition that, if there is included in the judgment of which complaint is urged a recital that the complaining party-excepted thereto, it is not necessary to bring the complaint forward by bill of exception. As we understand the record the order changing the venue was actually made by the court in Tom Green county on the 4th day of July, 1931, but was not carried forward in the minutes; that a special term of the court, was called at which, on the 18th day of July, 1931, a nunc pro tunc judgment was entered carrying into the minutes the judgment of July 4th. In the nunc pro tunc judgment there is no. recital showing that the order of July 4th changing the venue. *557was excepted to. In the order granting the state’s motion to have the nunc pro tunc judgment entered, it is recited that appellant excepted to the action of the court in acting favorably on the state’s motion. We call attention to such matter because, if appellant’s position be sound, which is not thought to be true, it is not believed that an exception noted to the court’s action on the motion would take the place of an exception to the order actually changing the venue.
Adverting to the main question in issue, we adhere to the announcement in our original opinion that the Acts 1st C. S., 39th Leg., chap. 8, p. 12, which repealed article 568, C. C. P. (1925) did not relieve one complaining at the action of the court in granting or refusing a change of venue of the necessity of bringing such complaint forward by proper bill of exception taken in the court whose action is challenged. The act of the Legislature in question only changes the time in which may be filed such bill of exception or statement of fact reflecting the circumstances under which the court acted.
Appellant urges that this court should not consider the qualification to his bill of exception number five in which is incorporated by the trial judge of Taylor county the certificate furnished him by the judge of Tom Green county explaining the circumstances regarding the change of venue. As stated in our original opinion, we doubt the propriety of such a qualification. The circumstances under which it was made emphasizes the necessity of a bill of exception to the action of the court in changing the venue taken at the time and in the court making the order. If the attack may be 'delayed until venue is challenged in the court to which the case has been sent, the trial judge of that court has no knowledge of the facts and circumstances under which the judge who changed the venue acted.
The previous holdings of this court — which we regard as unaffected by the Act of the 39th Legislature in question save as to the time in which bills of exception and statements of facts relating to change of venue may be filed — are reflected' by the following text from Texas Jurisprudence, vol. 4, sec. 152:
“An order granting or refusing a change of venue is not reviewable in the absence of a bill of exception reserved to the action of the court; and this is true though the record shows that the ruling would have been reversible error had a proper objection been interposed, where the matter is not jurisdictional. Nor will pleas to the jurisdiction in cases in which the venue has been changed be entertained by the court to which the cause was sent, nor by the appellate court, unless the mat*558ter complained of was preserved by -proper bill of exceptions taken in the court a quo. In support of the text many cases are. cited, including Parker v. State, 91 Texas Crim. Rep., 68, 238 S. W., 943; Baker v. State, 87 Texas Crim. Rep., 213, 220 S. W., 326; Haley v. State, 87 Texas Crim. Rep., 519, 223 S. W., 202; Ex parte Haley, 88 Texas Crim. Rep., 649, 228 S. W., 208; Wilson v. State, 87 Texas Crim. Rep., 538, 223 S. W., 217. See, also, Goode v. State, 57 Texas Crim. Rep., 220, 123 S. W., 597.
When this case was called for trial in Taylor county on the 22d day of February, 1932, appellant moved to dismiss it because the transcript on file from the court of Tom Green county failed to show an order calling a special term of court in that county at which special term the nunc pro tunc order changing the venue was entered. There appears in the record the order of the district judge of Tom Green county calling a special term of court in that county, but the certified copy thereof was not filed in Taylor county until the 23d day of February, 1932. Appellant objected to the court considering such order because it was not on file when the case was called for trial and when appellant was required to plead to the indictment. The nunc pro tunc order recited that it was made at a special term of court, and presumptively the special term was in session under authority of law. The fact that the certified copy of the order calling the special term was not filed until after appellant had entered his plea, and was not incorporated in the original transcript from Tom Green county did not in our opinion prevent the court in Taylor county from proceeding in the case. See Delaney v. State, 48 Texas Crim. Rep., 595, 90 S. W., 642; Biggerstaff v. State, 59 Texas Crim. Rep., 575, 129 S. W., 840. It was the order of transfer in fact made on the 4th day of July, 1931, by the court in Tom Green county, which fixed the new venue in Taylor county. Ex parte Haley, 88 Texas Crim. Rep., 649, 228 S. W., 208. The subsequent proceedings in the court of original venue were for the purpose of completing the record in order that the court of the new venue might be apprised of its authority. It had sufficient information from the recital in the nunc pro tunc order which was before it that such order had been made at a special term of court, unless and until in fact it was made known that such order had been made at a time when the court was not in session.
The motion for rehearing is overruled.

Overruled.